JONES, J.
The order of the probate court, in that it does not fix a sum heloi*i..c*Aiicli the shares of stock could not be sold at private sale, is defective and not in compliance with Gen. Code 10704.
Such defect, however, does not impair the title to the stock in the plaintiff where it appears that the proceedings in all other respects conformed to the statutes and that the sale was •made in good faith, at the market value, and in the absence of fraud or collusion.
The petition. states a cause of action and the demurrer must be overruled. Sutherland v. Brush, 7 Johns. Ch. (N. Y.) 17 [11 Am. Dec. 282]; Edney v. Baum, 70 Neb. 159 [97 N. W. Rep. 252]; 1 Rockel, Prob. Prac. p. 420; Jelke v. Goldsmith, 50 Ohio St. 499 [40 N. E. Rep. 167; 49 Am. St. Rep. 730].
Smith and Swing, JJ., concur.